Citation Nr: 9928134	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
October 1945, and he served with the regular Philippine Army 
from October 1945 to March 1946.

The veteran died in August 1980, and the appellant is his 
surviving spouse.

In September 1983, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
denied.  The appellant was informed of this decision and did 
not appeal.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The Board notes that in her August 1998 substantive appeal, 
the appellant requested a hearing before a Member of the 
Board.  However, the appellant withdrew her hearing request 
in September 1998.


FINDINGS OF FACT

1.  The veteran, who was born in February 1918, is a 
Philippine Army veteran who served with American forces 
during World War II.

2.  The veteran died in August 1980 at the age of 62 from 
cardiorespiratory arrest due to intestinal obstruction with 
severe dehydration, with peritonitis significantly 
contributing to his death.

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  In September 1983, the RO found that the appellant was 
not entitled to service-connected death benefits inasmuch as 
the evidence did not show that the veteran died because of a 
disease or injury that began in or became worse as a result 
of his service with the American Armed Forces; the appellant 
was notified of this decision, but did not appeal.

5.  Since the RO's September 1983 rating decision, no 
competent evidence tending to demonstrate a nexus between a 
cause of the veteran's death and his service with the 
American Armed Forces during World War II has been added to 
the record.


CONCLUSIONS OF LAW

1.  The RO's September 1983 decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. § 19.192 (1983).

2.  Evidence submitted since the RO's September 1983 decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's service with the American Armed 
Forces began in May 1945 and terminated in March 1946.  
Service department records indicate that his service medical 
records, if made, were lost or destroyed as a result of the 
war.  Upon processing in connection with the termination of 
his service with the American Armed Forces in March 1946, the 
veteran completed an affidavit wherein he reported that his 
service began in July 1941, that he was held as a prisoner of 
war from April 16, 1943, until December 4, 1943, that he was 
a civilian farmer from December 6, 1943, until May 24, 1945, 
and that he served again from May 25, 1945, until the 
present.

The appellant submitted an application for VA benefits on 
behalf of the veteran in May 1959, contending that he was 
entitled to such benefits on account of his "mental 
derangement" that resulted from a head injury inflicted 
during an automobile accident that occurred in July 1946.

The RO obtained medical evidence which shows that the veteran 
was treated at the National Psychopathic Hospital from 
November 1947 to January 1948.  Psychoneurosis, reactive 
depression, was the final diagnosis.  These records indicate 
that the veteran was a Staff Sergeant with the Philippine 
Army.

In August 1959, the United States Army certified that the 
veteran's service in the Armed Forces of the United States 
began on May 25, 1945, and that he had recognized guerrilla 
service from May 25, 1945, until October 16, 1945, and 
Regular Philippine Army service from October 17, 1945, until 
March 29, 1946.

The RO denied the claim in October 1959, finding that the 
evidence was "insufficient to establish service connection 
for a mental condition . . ." as the veteran's psychosis was 
not shown to be present during service or within the 
presumptive period following discharge.  Additional evidence 
was received in support of the claim.  The RO continued it 
previous denial, finding that the evidence failed to 
establish any basis of service connection for the veteran's 
mental condition.

A certification from the Armed Forces of the Philippines, 
dated in January 1973 but not received by the RO until March 
1997, reflects that the veteran had service with the Armed 
Forces of the Philippines between July 1941 and March 1956 
when he was honorably discharged.  It was reported that the 
veteran was a POW from April to December 1943 and that he had 
continuous active military service from October 1948 until 
October 1955.

The veteran died in August 1980 at the age of 62.  His death 
certificate listed cardiorespiratory arrest due to intestinal 
obstruction with severe dehydration as the cause of death, 
and listed peritonitis as a significant condition 
contributing to his death.  At the time of the veteran's 
death he was not service connected for any injury or disease. 

The appellant filed a claim in August 1983, contending that 
she was entitled to service connection for the cause of the 
veteran's death.  In addition to submitting a copy of the 
veteran's death certificate in support of her claim, the 
appellant submitted medical records from V. Luna General 
Hospital which reflect the veteran's treatment at that 
facility for psychoneurosis, depressive reactive, between 
October 1950 to June 1951. 

The appellant also submitted a medical certificate indicating 
that the veteran had been hospitalized at the Philippine 
Veteran's Memorial Medical Center on several occasions 
between March 1972 and May 1980.  Diagnoses during those 
hospitalizations included among other things, chronic 
schizophrenia, diabetes mellitus, chronic bronchitis, and 
pulmonary tuberculosis.

The RO denied the appellant's claim in September 1983, 
finding that the cause of death listed on the veteran's death 
certificate was not shown to be related to his military 
service.  That decision became final when the appellant did 
not appeal within one year from the date the RO notified her 
of said decision.

In a March 1997 letter to the RO the appellant alleged 
entitlement to service connection for the cause of the 
veteran's death based on the veteran's tobacco use during 
service.  The RO replied with a development letter requesting 
that the appellant submit evidence supporting her tobacco 
related claim.  The appellant responded by submitting a joint 
affidavit, wherein she and a former comrade of the veteran 
stated that the veteran smoked three to four packs of 
cigarettes a day while in service.  They also asserted that 
the cause of death listed on the veteran's death certificate 
was a result of his tobacco use in service, as well as a 
result of the illnesses the veteran incurred when he was 
allegedly held captive as a POW.

The appellant also submitted a September 1997 medical 
certificate signed by P. Jerez, M.D.  Dr. Jerez stated that 
his review of the veteran's medical records since 1972 
revealed diagnoses of schizophrenia and chronic bronchitis.  
Dr. Jerez opined that "[i]t is a known fact that long-term 
nicotine use result[s] [in] pulmonary conditions like 
bronchitis, which on top of a chronic mental disorder [such] 
as Schizophrenia as a result of impaired reality testing 
would result to multisystem complications that will 
contribute to the demise of the patient." 

Also submitted as additional evidence were the veteran's 
terminal medical records, which reflect that the veteran 
presented to the Veteran's Memorial Medical Center in August 
1980 with "vague" abdominal pain of two days duration, 
accompanied by loose bowel movements.  Examination revealed 
that this abdomen was slightly distended, tense, with 
tenderness in both upper quadrants.  The veteran went into 
cardiac arrest while an abdominal X-ray was being taken, but 
he was revived.  X-ray examination revealed intestinal 
obstruction with possible peritonitis.  Soon after the X-ray 
examination, the veteran again went into cardiac arrest and 
was never revived.

A medical certificate dated in January 1981 and signed by M. 
Mutuc, M.D., was also submitted as additional evidence.  Dr. 
Mutuc opined that "the veteran  . . . would not have died if 
he were not in psychotic relapse and exacerbation.  Because 
[the veteran] was negativistic and violent then for some 
time, [the veteran] refused medical/surgical and even 
psychiatric consultations which when done, could have saved 
his life."  Dr. Mutuc further opined that the cause of the 
veteran's death was "therefore directly related to his 
Schizophrenic Disorder, Chronic Undifferentiated Type which 
at the time of the development of the Intestinal Obstruction 
and Dehydration, [the veteran] was in relapse of his mental 
disorder."

The appellant also submitted a document reflecting that the 
Philippine Red Cross had informed the veteran in October 1965 
that he was entitled to visual aids under a Philippine POW 
welfare program.

A certificate from the Armed Forces of the Philippines dated 
in December 1998 reflects that the veteran was held as a POW 
from April to December 1943.

In a supplemental statement of the case issued in March 1999 
the RO held that the additional evidence received since the 
September 1983 denial was not new and material because it did 
not address the specific matter under consideration.  The RO 
held that the conditions which caused the veteran's death 
were not shown to be smoking related conditions or POW 
related disabilities.

Service Connection Legal Criteria.  In order to establish 
service connection for the cause of the veteran's death, a 
surviving spouse must show that a disability incurred in or 
aggravated by service was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  A service-connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App 359 (1995).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim to VA has the burden of providing evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court 
defines a well-grounded claim as one that is plausible, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

As noted above, the RO initially denied entitlement to 
service connection for the cause of the veteran's death by a 
rating decision dated in September 1983.  Because the 
appellant did not appeal the September 1983 decision, it 
became final pursuant to applicable VA law and regulations.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1983).  
However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) recently announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim after ensuring the VA's duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material." 

Analysis.  The additional evidence received subsequent to the 
RO's September 1983 decision includes medical records, 
terminal hospital records, medical certificates containing 
statements and opinions of physicians, a certificate from the 
Adjutant General's Office of the Philippine Armed Forces 
reflecting that the veteran was held as a POW, and a document 
from the Philippine Red Cross reflecting that the veteran was 
entitled to visual aids under a Philippine POW welfare 
program.  The appellant has also advanced lay testimony 
through affidavits.

Initially, the Board will address the appellant's lay 
statements and those of the veteran's former comrades that 
concern the veteran's medical condition.  The Court has held 
that, at a minimum, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury incurred in service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  It has also been held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Id.; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is deemed incompetent to provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that such a determination of 
medical diagnosis and/or causation must be made by a 
qualified medical professional in order to have probative 
value.  Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 
93.  Nothing in the claims file shows that the appellant and 
other lay witnesses are qualified to make such a 
determination.  See Espiritu, 2 Vet. App. at 494.

The appellant asserts that the conditions which led to the 
veteran's death, severe intestinal obstruction and 
peritonitis, were due to the fact that he became psychotic 
and a chain-smoker during his service.  A former comrade of 
the veteran has reported that the veteran smoked 3 to 4 packs 
of cigarettes per day while he was in the service.  
Additionally, the appellant asserts that the veteran died of 
cardiac arrest and that this was related to his POW 
experiences.

The Board finds it prudent to reiterate that underlying any 
of the alleged causes of the veteran's death, VA regulations 
and law mandate that a well-grounded claim must fulfill three 
elements: (1) a disability in the form of a medical diagnosis 
(which is acknowledged in the instant case); (2) appropriate 
lay or medical evidence of a disease (to include nicotine 
dependence) or injury (including exposure to carcinogens in 
cigarette smoke) in service or, if appropriate, within the 
presumptive period; and (3) medical evidence of a link 
between the veteran's disability and the claimed in-service 
injury or disease.  See Caluza, supra.

The underlying causes of the veteran's death were intestinal 
obstruction and peritonitis.  The appellant has submitted no 
medical evidence which tends to show that intestinal 
obstruction or peritonitis was a direct result of tobacco use 
during service.  Likewise, she has submitted no medical 
evidence which indicates a likelihood that intestinal 
obstruction or peritonitis had its origin in tobacco use 
subsequent to service.  The statement from Dr. Jerez is not 
material inasmuch as it does not link the veteran's use of 
tobacco to intestinal obstruction or peritonitis.  This is 
also so for the medical records from the Veteran's Memorial 
Medical Center as well as for the statement from Dr. Mutuc.  
Inasmuch as medical evidence is require to establish such a 
relationship, the assertions of the appellant and the 
statement of the lay witness regarding these matters are not 
"material" as that term is used in 38 C.F.R. § 3.156(a).

Regarding the appellant's contention that the veteran's death 
was caused by disease or injury that may have been incurred 
during the veteran's alleged captivity as a POW, it is noted 
that in the case of former POW's, VA regulations provide that 
a number of diseases will be considered service-connected if 
found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 
C.F.R. § 3.309(c).  Under 38 C.F.R. § 3.307(d), evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of disease, and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease. 

As the RO has noted, intestinal obstruction and peritonitis 
are not conditions which will be considered service-connected 
for POW's if found at any time after discharge from active 
service under 38 C.F.R. § 3.309(c).  Additionally, the Board 
finds that the presumptions afforded POW's under 38 C.F.R. 
§ 3.307 are not for application in the instant case, as the 
evidence of record reflects that the veteran cannot be 
considered as having been a POW for purposes of eligibility 
for VA benefits.  As shown above, the veteran's Philippine 
Army affidavit and the certificate of the Armed Forces of the 
Philippines reflect that he was held as a POW from April to 
December 1943.  However, the United States service department 
records reflect that the veteran has been credited with 
service in the American Armed Forces only from May 1945 to 
March 1946.  It must be noted that service department 
findings as to the fact of service in the United States Armed 
Forces are, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203 
(1998); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Assuming 
that the veteran was held as a POW in 1943, he did not have 
POW status during the time he served with the United States 
Armed Forces, and thus his former POW status could not serve 
to make him eligible for VA benefits.

Finally, the Board has considered the appellant's contention 
that the veteran's psychiatric disorder began during his 
military service and that this illness is related to his 
death.  The statement from Dr. Mutuc tends to support the 
appellant's assertion that the veteran's psychiatric disorder 
contributed to the cause of his death.  However, the record 
clearly reflects that the veteran's psychiatric disorder was 
first identified in November 1947, more than a year after his 
release from service with United States Armed Forces.  No 
competent evidence has been received which links this 
psychiatric disorder to the veteran's service with the 
American Armed Forces.  Medical evidence is require to 
establish such a relationship, the assertions of the 
appellant regarding these matters are not "material" as 
that term is used in 38 C.F.R. § 3.156(a).

The Board finds that no item of the additional evidence 
received subsequent to the RO's September 1983 decision bears 
directly and substantially upon the specific matter under 
consideration or is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the intestinal obstruction and peritonitis which caused 
the veteran's death.  Accordingly, inasmuch as the Board 
concludes that the additional evidence is not material, the 
appellant's claim for service connection for the cause of the 
veteran's death is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the benefit sought on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

